DETAILED ACTION
This Office action is in response to the applicant's filing of 04/17/2019.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Preliminary amendments, filed on 07/03/2019, canceled claims 1-21 and newly added claims 22-42. Claims 22-42 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/09/2019, 03/18/2020, and 02/08/20201 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:
Step 2A, Prong I: Independent claims 22, 29, and 36 recite a method, computer program product, and apparatus for generating deal parameters based on merchant self-service indicators in order to provide deal content to users. Under Step 2A, Prong I, claims 22, 29, and 36 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Generating deal parameters based on merchant self-service indicators in order to provide deal content to users is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include providing a plurality of entry fields configured for receiving merchant identification information; receiving the merchant identification information; determining one or more merchant self-service indicators from the merchant identification information; selecting one or more deal parameters; programmatically generating the one or more deal parameters and one or more deal content for a deal offer based on the one or more merchant self-service indicators; providing a plurality of editable interface control items and a preview window; programmatically generating one or more deal content items for the deal offer; and providing the one or more deal content items to the at least one consumer. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 22, 29, and 36 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 22, 29, and 36 have recited the following additional elements: First/Second Graphical User Interface, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 22, 29, and 36 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. graphical user interface, and therefore do not integrate the abstract idea into a Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 22, 29, and 36 recite – “providing, via a second GUI, a plurality of editable interface control items and a preview window, both the plurality of editable interface control items and the preview window displayed concurrently on the second GUI, the plurality of editable interface control items configured for providing, via display, the one or more deal parameters, each of the plurality of interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer, and further configured to be editable, enabling selection of one or more alternative values for the respective deal parameter, the preview window configured to (i) display a preview image of the deal offer in accordance with the first displayed value of the respective deal parameter as indicated by the suggested deal offer, and (ii) update the preview image in accordance with the selection of one or more alternative values for the respective deal parameter.” However, merely providing a graphical user interface that comprises control items for edits and allows to user to preview such edits is a well-known feature in the realm of graphical user interfaces by the 1980s (See Graphical User Interface – Wikipedia: “A GUI may be designed for the requirements of a vertical market as application-specific graphical user interfaces. Examples include automated teller machines (ATM), point of sale (POS) touchscreens at restaurants,[13] self-service checkouts used in a retail store, airline self-ticket and check-in, information kiosks in a public space, like a train station or a museum, and monitors or control screens in an embedded industrial application which employ a real-time operating system (RTOS). By the 1980s, cell phones and handheld game systems also employed application specific touchscreen GUIs. Newer automobiles use GUIs in their navigation systems and multimedia centers, or 
Dependent claims 23-28, 30-35, and 37-42 further recite the method, computer program product, and apparatus of claims 22, 29, and 36, respectively. Dependent claims 23-28, 30-35, and 37-42 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 22, 29, and 36. For example, claims 23-28, 30-35, and 37-42 describe the limitations for displaying deal content and deal parameters – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 23-28, 30-35, and 37-42, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0085804 to Leff in view of U.S. Publication 2013/0317894 to Zhu.

Claims 22-28, 29-35, and 36-42 are method, computer program product, and apparatus claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 22:
Leff teaches:
A method for providing a merchant interface, comprised of editable interface control items and a preview window, the method comprising: providing, via a first graphical user interface (GUI), a plurality of entry fields configured for receiving merchant identification information (i.e. merchant user interface allows merchant to input/edit merchant information) (Leff: ¶ [0062] “The system also includes on web page 500 a recently watched video 524. Via web page 500 and various user interface constructs such as labeled button and text links included therein, the system gives merchants the ability to open the learning center 526, manage alerts 540, view recent actions, and create goals in a your goals section 534.” Furthermore, as cited in ¶ [0031] “For the system to provide the features described herein, certain preliminary steps may be taken by the system. The system may first create a database of merchant information. The database may contain merchant records including basic and enhanced data for the merchants. FIG. 2 is a flowchart showing the actions taken to create and maintain a database of merchant information, as shown in block 200. Initially, the system may create a list of merchants including the name, address and phone number for the merchant, as shown in block 210.”);
receiving, via input at the GUI, the merchant identification information (Leff: ¶ [0032] “The system may then obtain additional contact information, operating information and other information for the merchants including obtaining information from the merchant's website and third party websites, as shown in block 220. This may be referred to as enhanced data. When the system loops, through this method, the system may also identify new merchants to be added to the merchant database, and obtain their basic data and their enhanced data.”);
determining one or more merchant self-service indicators from the merchant identification information (i.e. determining merchant categories) (Leff: ¶ [0035] “Based on the information already obtained by the system, the system may categorize the merchants, as shown in block 240. Depending on the embodiment, the category or categories may be included in one or both of the basic data and the enhanced data. The categorization may follow various rules and use contextual and other intelligence to ;
selecting, based on at least a rate of sale, from one or more deals previously offered by at least one other merchant, one or more deal parameters, wherein the one or more deal offers previously offered previously comprised the one or more deal parameters (i.e. selecting deals based on merchant offer metrics stored in library which organizes the metrics based on redemption rate or usage metrics from previous offers) (Leff: ¶ [0127] “The merchant may access the merchant offer library by clicking on tab or text link or other user interface item such as manage your offer library 1214 and 1314 shown in FIGS. 12 and 13. The system provides the merchant with a relevant library of offers for different circumstances that relate to their business. The library is searchable and sortable by categories and types of offers such as (buy one get one, discounts, free trials, limited time offers/daily deals, etc.) Additionally, the system tracks which offers have been used, how many times, and when last used. The system allows for sorting on these measures. The system provides for viewing of the offers by usage metrics, such as number of clicks and click rate, redemption rate. The dynamic library of offers helps merchants to create more effective promotions, saving time and allowing merchants to learn which offers work best.” Furthermore, as cited in ¶ [0129] “The system aggregates and makes available a library of coupons, discounts and promotion offers sortable by category and type of offer along with related performance/meta data related to the use of the offer. This customized library is integrated directly into the process of developing consumer promotions/offers, and the system provides visibility to meta data related the use of the promotion/offer, such as when it was last used, the responses received, such as the number of times redeemed or other measurable success rate by the system. This , and
wherein the at least one other merchant comprise at least one self-service indicator in common with the one or more merchant self-service indicators (Leff: ¶ [0064] “The prepopulated list may include one or more competitors designated by the merchant during creation of the merchants account with the system. The system may create a list of competitors based on information about the merchant stored in the merchant database. The system may consider the category and associated categories of the merchant, the kind of products or services provided, the geographical location, the pricing and the categories, among other factors, in determining which merchants should be listed as potential competitors and provided to the merchant upon request in a list 730 or on a map 720 or a combination of both of these (as shown).”);
programmatically generating, using a processor, the one or more deal parameters and one or more deal content for a deal offer based on the one or more merchant self-service indicators (i.e. system generating recommendations for title and terms and conditions based on merchant offer metrics stored in library which organizes the metrics based on redemption rate or usage metrics from previous offers) (Leff: ¶ [0123] “When the merchant selects get customers 1106 or 1206 from web pagers 1100 or 1200, the system may provide the merchant an easy to follow sequence of tabbed activities to create an offer 1210. The kinds of offers include discounts, coupons and other promotions. The system may guide the merchant in creating an offer 120 in a sequence that may include create campaign 1220, write your offer 1222, share your offer 1224, preview 1226 and confirm/send 1228. The system may guide the merchant in creating an offer by providing text entry fields that may be preloaded based on system recommended content and system prepared offers available in a merchant offer library 1214. The text entry fields in a write your offer coupon area 1230 may include title 1232 and description 1234 of the offer. Preloaded system recommended text may include the title 1232 and terms and conditions 1236.” ,
wherein the one or more deal content are display factors comprising at least an image associated with the deal offer (i.e. preview image of offer wherein preview includes logo/graphic of offer) (Leff: element 1240 in Fig. 12. Furthermore, as cited in ¶ [0125] “When displaying the offers, each offer may have a text and/or icon indicating whether the offer is to be sent in the future 1328, is currently pending 1338 or has expired 1348. For each offer, the provider of the offer is listed by text and/or graphics and may include a logo, as shown by 1320, 1330 and 1340.”);
providing, via a second GUI, a plurality of editable interface control items and a preview window, both the plurality of editable interface control items and the preview window displayed concurrently on the second GUI, the plurality of editable interface control items configured for providing, via display, the one or more deal parameters, […] and further configured to be editable, enabling selection of one or more alternative values for the respective deal parameter, the preview window configured to (i) display a preview image of the deal offer in accordance with the first displayed value of the respective deal parameter as indicated by the suggested deal offer, and (ii) update the preview image in accordance with the selection of one or more alternative values for the respective deal parameter (i.e. interface in ;
programmatically generating one or more deal content items for the deal offer (i.e. system generating recommendations for title and terms and conditions based on merchant offer metrics stored in library which organizes the metrics based on redemption rate or usage metrics from previous offers) (Leff: ¶ [0123] “When the merchant selects get customers 1106 or 1206 from web pagers 1100 or 1200, the system may provide the merchant an easy to follow sequence of tabbed activities to create an offer 1210. The kinds of offers include discounts, coupons and other promotions. The system may guide the ; and
providing, by electronic communication, via a network, the one or more deal content items to the at least one consumer (i.e. offer is sent to consumer’s mobile device) (Leff: ¶ [0131] “When the merchant uses the get customers component to send offers or provide offers, consumers may view offers distributed via the system and other electronic techniques on their mobile device. The consumer may present the offers to merchants using their electronic devices or by printing offers and bringing them to a pint of sale. In one version of the system, when the mobile device is at the merchant location, an app associated with the system will reveal a way to redeem the offer.”).
Leff discloses displaying data of a respective deal parameter (e.g. price/revenue associated with deal) which also represents a value (Leff: ¶ [0145]). Leff does not explicitly disclose each of the plurality of interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer.
However, Zhu further discloses wherein each of the plurality of interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer (i.e. values such as scores associated with deal parameters) (Zhu: ¶ [0069] “Based, at least in part, on the discount information defined in the templates of the discount template module 303, the discount valuation module 305 calculates the corresponding discount values. As previously noted, the discount values may be include both an economic component (e.g., a calculation of the economic value of the discount) and a semantic value (e.g., a value of the discount based on user profile information). It is contemplated that the discount valuation module 305 may apply different weight values to the economic and semantic values to derive at an overall discount value.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zhu’s displaying a value of a respective deal parameter as indicated by a suggested deal offer to Leff’s method for providing a merchant interface, comprised of editable interface control items and a preview window.  One of ordinary skill in the art would have been motivated to do so in order for “enabling users to efficiently determine the comparative values of such marketing promotions and or discounts.” (Zhu: ¶ [0001]).
With respect to Claims 29 and 36:
All limitations as recited have been analyzed and rejected to claim 22. Claim 29 recites “A computer program product for providing a merchant interface, comprised of editable interface control items and a preview window, the computer program product comprising at least one non-transitory 

With respect to Claim 23:
Leff teaches:
The method of Claim 22, wherein the one or more deal content items further comprise a quick recognition (QR) code enabling redemption at the merchant (Leff: ¶ [0149] “3) using point of sale data capture or mobile applications or other device to electronically read a code such as a QR code or UPC code to access the details of the offering being redeemed within the system and connect the user information, as it may be electronically available from the point of sale device, or manually added via the mobile scanning application or other reader device.”).
With respect to Claims 30 and 37:
All limitations as recited have been analyzed and rejected to claim 23. Claims 30 and 37 do not teach or define any new limitations beyond claim 23. Therefore they are rejected under the same rationale.

With respect to Claim 24:
Leff teaches:
The method of Claim 22, further comprising: verifying that a user is an authorized representative of a particular merchant using the merchant identification information (i.e. helps merchant entity identify who the authorized representatives are) (Leff: ¶ [0091] “The business identity management feature allows merchants to manage their business listing across various online websites from a single online secure location. This allows merchants to control their online identity. The system provides processes that identify and automate or semi-automate the merchant claiming, updating and enhancing their listings on many different third party websites and a social media providers without having to remember different accounts, login passwords and varied processes. The system helps locate the merchant's listings and notifies the merchant when information is not accurate or out of synch with latest enhancements and messaging.”),
wherein the verification that the user is an authorized representative of the particular merchant comprises: identifying merchant identification information (Leff: ¶ [0092] “The system searches the web for the merchant's business listings using various identifying information, including but not limited to primary phone number, address information, name, category, and others to identify the merchant's listing on numerous third party websites, as shown in blocks 210, 220 and 235 of FIG. 2. The system collects information listed for the merchant and compares it to a master identity record for accuracy.”);
providing, at a number associated with the merchant, a verification code (i.e. initiating a call to merchant store to validate authenticity) (Leff: ¶ [0092] “The system allows the merchant to view instructions on how to claim a listing in order to be authorized to control changing the information. Where integrated, the process of claiming the listing is automated or semi-automated so the merchant can initiate the process by clicking the claim now button in the system and then following the instructions, initiate a call from the website to the merchants store to validate authenticity.”);
prompting for input of the verification code at the first interface (i.e. credentials are entered back into system) (Leff: ¶ [0093] “Where the claiming process is not integrated, the system provides instructions for the merchant to claim the listing at the website and return and enter the credentials back into the system, thereby authorizing access for that listing from the system to enable automated monitoring, content updates and activity reporting.”); and
upon entry of the verification, verifying that the user is an authorized representative of the particular merchant  (i.e. upon entry of the credentials, user is authorized access) (Leff: ¶ [0093] “Where the claiming process is not integrated, the system provides instructions for the merchant to claim the listing at the website and return and enter the credentials back into the system, thereby authorizing access for that listing from the system to enable automated monitoring, content updates and activity reporting.”).
With respect to Claims 31 and 38:
All limitations as recited have been analyzed and rejected to claim 24. Claims 31 and 38 do not teach or define any new limitations beyond claim 24. Therefore they are rejected under the same rationale.

With respect to Claim 25:
Leff teaches:
The method of Claim 22, wherein the one or more deal parameters are structural properties of the deal offer, comprising a discount level offered, a quantity of deal offers to make available to consumers, a duration of the deal offer, terms and conditions associated with the deal offer, and pricing between the merchant and the promotional system (i.e. discount of offer, number of valid offers, the period the offer is valid) (Leff: ¶ [0137] “When an offer is generated via the system for automatic distribution by the system, the offer is uniquely identified and contains identifiers, such as, for example: .” Furthermore, as cited in ¶ [0158] “The system also provides the merchant the ability to compare results across channels of distribution and see the absolute return as well as the ROI of one versus the other. The system provides some or all the following details when providing ROI information to the merchant: offer name, offer start date, offer end date, offer description, offer terms, offer distribution channels, and offer results by distribution channel.”).
With respect to Claims 32 and 39:
All limitations as recited have been analyzed and rejected to claim 25. Claims 32 and 39 do not teach or define any new limitations beyond claim 25. Therefore they are rejected under the same rationale.

With respect to Claim 26:
Leff teaches:
The method of Claim 22, wherein the display factors further comprise one or more of a narrative description of the deal offer or the merchant and a display template for association with the deal offer (i.e. description of offer and how the offer is going to be displayed such as through a social media post or email) (Leff: ¶ [0137] “When an offer is generated via the system for automatic distribution by the system, the offer is uniquely identified and contains identifiers, such as, for example: the offer description; the offer distribution (an individual as is the case with a unique email or reply, or distributed as is the case when posted to a FACEBOOK or other third party web page); the date of distribution; the period the offer is valid for; number of valid offers if the offer is limited in quantity; and/or others.” Furthermore, as cited in ¶¶ [0123] [0124] “The text entry fields in a write your offer coupon area 1230 .
With respect to Claims 33 and 40:
All limitations as recited have been analyzed and rejected to claim 26. Claims 33 and 40 do not teach or define any new limitations beyond claim 26. Therefore they are rejected under the same rationale.

With respect to Claim 27:
Leff teaches:
The method of Claim 22, further comprising: providing, via display at the second GUI, each of the plurality of interface control items and an associated value of the respective deal parameter (Examiner notes that the merchant making edits/modifications to offers such as discount amount reads on values of respective deal parameters) (i.e. interface in Fig. 12 allows merchant to make changes to the offer and view changes via preview portion in real time through the use of calculated values or online scores of the deal parameters) (Leff: Fig. 12 represents an interface that concurrently displays an editable portion, element 1230, and a preview portion, element 1240. Furthermore, as cited in ¶ [0123] “The text entry fields in a write your offer coupon area 1230 may include title 1232 and description 1234 of ; and
providing, via display at the second GUI, the one or more alternative values for the respective deal parameter at each of the plurality of interface control items (i.e. interface in Fig. 12 allows merchant to make changes to the offer and view changes via preview portion in real time) (Leff: Fig. 12 represents an interface that concurrently displays an editable portion, element 1230, and a preview portion, element 1240. Furthermore, as cited in ¶ [0123] “The text entry fields in a write your offer coupon area 1230 may include title 1232 and description 1234 of the offer. Preloaded system recommended text may include the title 1232 and terms and conditions 1236. The system may provide a preview of the offer as the merchant is creating the offer or after the offer is completed 1240.” Furthermore, as cited in ¶ [0125] “The system may allow the merchant to select which offers to view 1318 including as options, viewing all offers, current offers, expired offer, future offers. The system may also give the merchant the option to view the system's offer library for the merchant. When displaying the offers, each offer may have a text and/or icon indicating whether the offer is to be sent in the future 1328, is currently pending 1338 or has expired 1348. For each offer, the provider of the offer is listed by text and/or graphics and may include a logo, as shown by 1320, 1330 and 1340. Each listing includes text information about the offer 1324, 1334 and 1344, including the name of the offer, pertinent dates (start, stop, expiration) for the offer, how distributed (email, TWITTER, FACEBOOK post, traditional mail, third party websites), and to whom distributed ( existing customers, prospective customers, recent customers, first time .
With respect to Claims 34 and 41:
All limitations as recited have been analyzed and rejected to claim 27. Claims 34 and 41 do not teach or define any new limitations beyond claim 27. Therefore they are rejected under the same rationale.

With respect to Claim 28:
Leff teaches:
The method of Claim 22, further comprising: receiving, while displaying the preview image of the deal offer in accordance with the first displayed value of the respective deal parameter as indicated by the suggested deal offer, via input at the second GUI, input indicating a selection of at least one of the one or more alternative values for the respective deal parameter (i.e. merchant is guided to edit deal parameters through the use of calculated values or online scores of the deal parameters) (Leff: ¶ [0123] “The system may guide the merchant in creating an offer 120 in a sequence that may include create campaign 1220, write your offer 1222, share your offer 1224, preview 1226 and confirm/send 1228. The system may guide the merchant in creating an offer by providing text entry fields that may be preloaded based on system recommended content and system prepared offers available in a merchant offer library 1214. The text entry fields in a write your offer coupon area 1230 may include title 1232 and description 1234 of the offer. Preloaded system recommended text may include the title 1232 and terms and conditions 1236. The system may provide a preview of the offer as the merchant is creating the offer or after the offer is completed 1240.” Furthermore, as cited in ¶ [0180] “The recommendation engine identifies recommended actions the merchant should take. The system prioritizes the recommended ; and
providing, via the second GUI, the updated preview image in accordance with the selection of the one or more alternative values for the respective deal parameter (i.e. preview 1240 is updated with the edits the merchant makes in real time) (Leff: ¶ [0123] “The system may guide the merchant in creating an offer 120 in a sequence that may include create campaign 1220, write your offer 1222, share your offer 1224, preview 1226 and confirm/send 1228. The system may guide the merchant in creating an offer by providing text entry fields that may be preloaded based on system recommended content and system prepared offers available in a merchant offer library 1214. The text entry fields in a write your offer coupon area 1230 may include title 1232 and description 1234 of the offer. Preloaded system recommended text may include the title 1232 and terms and conditions 1236. The system may provide a preview of the offer as the merchant is creating the offer or after the offer is completed 1240.” Furthermore, as cited in ¶ [0125] “The system may allow the merchant to select which offers to view 1318 including as options, viewing all offers, current offers, expired offer, future offers. The system may also give the merchant the option to view the system's offer library for the merchant. When displaying the offers, each offer may have a text and/or icon indicating whether the offer is to be sent in the future 1328, is currently pending 1338 or has expired 1348. For each offer, the provider of the offer is listed by text and/or graphics and may include a logo, as shown by 1320, 1330 and 1340. Each listing includes text information about the offer 1324, 1334 and 1344, including the name of the offer, pertinent dates (start, stop, expiration) for the offer, how distributed (email, TWITTER, FACEBOOK post, traditional mail, third party websites), and to whom distributed ( existing customers, prospective customers, recent customers, first time customers, all), etc. The system may provide buttons or other user interface items .
With respect to Claims 35 and 42:
All limitations as recited have been analyzed and rejected to claim 28. Claims 35 and 42 do not teach or define any new limitations beyond claim 28. Therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2008/0015938 to Haddad disclosing a method for facilitating cross-promotion of commercial promotions or offers from different merchants.
U.S. Publication 2012/0101881 to Taylor disclosing a method that provides a platform which bridges merchants and consumers in offers and promotion matching.
U.S. Publication 2009/0271275 to Regmi disclosing a method for enhancing consumer satisfaction with, and/or participation in, such promotional programs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either 
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 12, 2021